Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Lo resuelto en el día de hoy por una mayoría de los integrantes del Tribunal constituye un precedente, dañino y peligroso, en el campo de las relaciones obrero-patronales en Puerto Rico; situación que resulta ser todavía más lamentable cuando consideramos el hecho de que la decisión emitida no sólo es errónea sino que completamente innecesaria.
La mayoría en el día de hoy, de un plumazo y posible-mente sin tener consciencia clara de lo que realmente está decidiendo, establece una modalidad del “hostigamiento *660sexual” jamás concebida por la legislación referente a la materia ni por la jurisprudencia interpretativa de la misma.
Es enteramente correcto, como se señala en la opinión mayoritaria, que el Art. 3 de la Ley Núm. 17 de 22 de abril de 1988 (29 L.P.R.A. sec. 155b), conocida como la Ley de Hostigamiento Sexual en el Empleo, define el “hostiga-miento” sexual en el lugar de trabajo como cualquier tipo de acercamiento sexual no deseado, requerimientos de fa-vores sexuales, y cualquier otra conducta, verbal o física, de naturaleza sexual, siempre que estén presente una o más de las siguientes circunstancias o situaciones:
(a) Cuando el someterse a dicha conducta se convierte de forma implícita o explícita en un término o condición del empleo de una persona.
(b) Cuando el sometimiento o rechazo a dicha conducta por parte de la persona se convierte en fundamento para la toma de decisiones en el empleo o respecto del empleo que afectan a esa persona.
(c) Cuando esa conducta tiene el efecto o propósito de inter-ferir de manera irrazonable con el desempeño del trabajo de esa persona o cuando crea una ambiente de trabajo intimidante, hostil u ofensivo. (Enfasis suplido.(1)
Una somera lectura de lo arriba transcrito es todo lo que se necesita para poder uno percatarse del hecho que en las primeras dos (2) circunstancias se parte de la premisa de que la “parte adora” en el, o causante del, hostigamiento sexual es un empleado de mayor jerarquía en la compañía que la víctima del hostigamiento; ello es la única manera en que se puede dar el “quid pro quo” requerido en las mismas. En estas dos (2) situaciones no constituye defensa de clase alguna el hecho de que la víctima del hostiga-miento haya “tolerado” el, o se haya sometido al, hostiga-miento por algún período de tiempo. Ello así ya que se entiende, con razón, que la víctima lo toleró, o se sometió al *661hostigamiento, debido al hecho de tener fundado temor de perder su trabajo, el cual, de ordinario, necesita para su sostenimiento y el de su familia.
No hay duda de que —en relación con la tercera de las circunstancias o situaciones, esto es, la del “ambiente inti-midante, hostil u ofensivo”— no se parte de la premisa de que el hostigamiento provenga de un empleado de mayor jerarquía hacia uno de menor jerarquía. Esto es, y aun cuando el ambiente hostil e intimidante también puede darse en las primeras dos (2) circunstancias, esta tercera situación pretende regular la interacción entre empleados de igual jerarquía en el lugar de trabajo. En relación con la misma, igualmente se acepta que, aun entre empleados de igual jerarquía, la víctima del hostigamiento sexual tolere el mismo durante algún tiempo por miedo a perder el empleo. Esta víctima puede entender que el reportar el hostigamiento a sus superiores puede tener la consecuen-cia de la pérdida de su empleo, ya que puede ser conside-rado como una persona problemática que no puede funcio-nar “en equipo”.
Ahora bien, ¿consideró el legislador la existencia y ocu-rrencia del hostigamiento sexual en el empleo cuando la alegada víctima del mismo es un empleado de mayor jerar-quía que el victimario? Esto es, ¿es realmente factible que un empleado de menor jerarquía cause o cree en el empleo, respecto a un empleado de superior categoría, un ambiente de trabajo hostil, intimidante y ofensivo durante algún pe-ríodo de tiempo?
Aceptamos, naturalmente, que un empleado de menor jerarquía le pueda faltar el respeto a, y herir la dignidad de, un empleado de superior categoría mediante avances de índole sexual. Igualmente aceptamos que dicha actua-ción sea considerada como “justa causa”, bajo la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. secs. 185a-185m), para despedir sumariamente a ese empleado de la compañía.
*662Lo que nos resistimos a aceptar es que se resuelva que esos avances —de un subordinado a un superior— puedan, de ordinario, causar un ambiente de intimidación y hosti-lidad en el empleo. Como es sabido, “ambiente de hostiga-miento sexual” constituye unas “condiciones existentes”, una “atmósfera”, que se crea por la conducta, repetitiva e insistente, de una persona a esos efectos. No podemos per-der de vista que está en manos de ese empleado de superior jerarquía tomar, de manera inmediata, las medidas perti-nentes para que ese subordinado suyo sea inmediatamente suspendido o cesanteado en su empleo; evitando con ello, precisamente, la creación de un ambiente hostil e intimi-dante en el lugar del trabajo.
En primer lugar, no hay razón alguna para que el em-pleado de superior jerarquía tolere, por un minuto, esa con-ducta y no lo reporte al cuadro directivo de la compañía. Ello así ya que no hay razón de clase alguna, en esa situa-ción específica de hechos, para que el supervisor piense, o tema, que puede perder su empleo al reportar la conducta ofensiva. En segundo término, la creación de un ambiente hostil e intimidante en el empleo requiere, por definición y de ordinario, que transcurra cierto período de tiempo du-rante el cual la conducta intimidante, con connotación sexual, se repita.(2) Esto es, no se crea un “ambiente hostil e intimidante” en el empleo en un segundo, minuto, o día. No existiendo razón alguna para tolerar ni por un minuto la conducta ofensiva, repetimos, no existe impedimento de clase alguno por el cual el supervisor no pueda tomar la acción correctiva inmediata y, con su acción de sancionar o cesantear al subordinado, precisamente evitar la creación de un ambiente hostil e intimidante en el lugar de trabajo.
En el presente caso, el alegado hostigamiento sexual ocurrido consistió, conforme expresa la mayoría, de dos (2) *663acciones de parte del subordinado hacia su supervisora. En primer lugar, la supervisora “recibió una invitación de parte de [Álvarez] para asistir juntos al Festival de las Flores en Aibonito” (Sentencia de 25 de enero de 1994, pág. 2); la cual invitación la supervisora rechazó. No obstante los esfuerzos mentales que hemos hecho, no alcanzamos a comprender cómo una sencilla, y aparentemente respe-tuosa, invitación verbal a asistir al mencionado Festival puede ser considerada como un acto de hostigamiento sexual. En segundo término —y ésta sí constituyó conducta ofensiva reprobable— “algún tiempo después”, el referido empleado “le impidió y bloqueó físicamente la salida de los baños [a la supervisora], con las manos puestas en los mar-cos de las puertas, [a la vez que le requirió que saliera con él]”. íd.
Aceptamos que dicha conducta constituye suficiente justa causa para el despido decretado o, cuando menos, para la imposición de una severa sanción al empleado. Así se hizo inmediatamente por el patrono, luego de que la su-pervisora le reportara dicha conducta.
Procede que nos preguntemos: ¿se creó un ambiente hos-til e intimidante en el lugar de trabajo que constituyera hostigamiento sexual? La contestación en la negativa pa-rece ser obvia. No se creó ninguna clase de ambiente. Tan pronto el empleado incurrió en conducta reprobable, el pa-trono lo despidió.
El presente caso —el cual plantea una sencilla contro-versia respecto a la existencia, o no, de “justa causa” para despedir un empleado de su empleo— ha sido convertido por el Tribunal, innecesariamente, en un alegado caso de hostigamiento sexual en el empleo; creando así un peli-groso precedente en el campo de las relaciones obrero-patronales que puede llevar a la innecesaria imposición de responsabilidad civil a los patronos en Puerto Rico. La rea-lidad es que la mayoría no cesa de sorprendernos con las decisiones que emite.

 29 L.P.R.A. sec. 155b.


 Aceptamos, sin embargo, que una sola ocasión podría bastar; esto es, en caso de una actuación que sea patentemente ofensiva desde un punto de vista sexual.